COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  THE STATE OF TEXAS,                            §             No. 08-21-00216-CR

                       State,                    §               Appeal from the

  v.                                             §             210th District Court

  IVAN GABALDON,                                 §           of El Paso County, Texas

                         Appellee.               §             (TC# 20210D02909)

                                            §
                                          ORDER

       The Court GRANTS the Appellee’s fourth motion for extension of time within which to

file the brief until November 23, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Felix Valenzuela, the Appellee’s attorney, prepare

the Appellee’s brief and forward the same to this Court on or before November 23, 2022.

       IT IS SO ORDERED this 14th day of November, 2022.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.